In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated March 31, 1994, as, upon reargument, adhered to a prior determination in an order dated October 18, 1993, granting the defendant’s motion pursuant to CPLR 510 to transfer venue of the action from Queens County to Suffolk County.
Ordered that the order dated March 31, 1994, is reversed insofar as appealed from, on the law, with costs, the order dated October 18, 1993, is vacated, and the defendant’s motion pursuant to CPLR 510 to transfer venue of the action from Queens County to Suffolk County is denied.
*587The defendant failed to submit sworn statements from any of his proposed nonparty witnesses. Therefore, he failed to establish that the witnesses for whose convenience the change of venue was sought were in fact willing to testify, and how those witnesses would in fact be inconvenienced in the event that a change of venue was not granted. The defendant accordingly failed to establish the criteria needed to demonstrate his entitlement to relief pursuant to CPLR 510 (3) (see, O’ Brien v Vassar Bros. Hosp., 207 AD2d 169). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.